Exhibit 10.80


CONSENT AND WAIVER AGREEMENT


THIS CONSENT AND WAIVER AGREEMENT (“Agreement”) is made as of January 6, 2005 by
and among Horizon Medical Products, Inc., a Georgia corporation (“Horizon”),
ComVest Venture Partners, L.P., a Delaware limited partnership (“ComVest”), and
Medtronic, Inc., a Minnesota corporation (“Medtronic”).


RECITALS



A. Horizon, ComVest and Medtronic are parties to that certain Note Purchase
Agreement by and among Horizon, ComVest, and the Additional Note Purchasers (as
defined in the Note Purchase Agreement and including Medtronic), dated as of
March 1, 2002 and as amended June 10, 2002, July 29, 2002, October 21, 2003 and
May 12, 2004 (collectively, the “Note Purchase Agreement”).




B. Section 3.2 of the Note Purchase Agreement provides, in part, that any
payment of the principal amount of the Notes (as defined in the Note Purchase
Agreement) shall be applied to the Notes pro rata in accordance with the
respective unpaid principal amount of the Notes then outstanding.




C. Horizon intends to prepay, within 45 days after the execution of this
Agreement by Horizon, the principal amount of the Non-Electing Notes (as defined
in Amendment No. 4 to Note Purchase Agreement dated May 12, 2004), and any and
all accrued interest thereon, prior to July 16, 2005.




D. Section 16.1 of the Note Purchase Agreement provides, in part, that no
amendment, waiver of consent of the provisions of the Note Purchase Agreement
shall be effective unless the same shall be in writing and signed by the
Requisite Noteholders (as defined in the Note Purchase Agreement).




E. ComVest and Medtronic together constitute the Requisite Noteholders.



AGREEMENT


NOW, THEREFORE, in consideration of the above recitals, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:



1. Consent. Notwithstanding any provision in the Note Purchase Agreement to the
contrary, ComVest and Medtronic, representing the Requisite Noteholders, hereby
consent to the pre-payment by Horizon of the principal amount of the
Non-Electing Notes, and any and all accrued interest thereon, prior to July 16,
2005, provided that the pre-payment occurs within 45 days after the execution of
this Agreement by Horizon.






       

--------------------------------------------------------------------------------

 


2. Waiver. Notwithstanding any provision in the Note Purchase Agreement to the
contrary, ComVest and Medtronic, representing the Requisite Noteholders, hereby
waive the right of each holder of an Electing Note (as defined in Amendment No.
4 to Note Purchase Agreement dated May 12, 2004) to receive such holder’s pro
rata portion of the principal amount of such Electing Note (as determined
pursuant to Section 3.2 of the Note Purchase Agreement), and any and all accrued
interest thereon, upon the payment of any portion of the Notes by Horizon.




3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.




4. Capitalized Terms. Capitalized terms not defined in this Agreement shall
having the meaning attributed to them in the Note Purchase Agreement.




5. Continuing Effect. Except as expressly provided for herein, the Note Purchase
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms.




6. Counterparts. This Agreement may be executed in any number of identical
counterparts, including by electronic or facsimile transmission, any set of
which signed by all the parties hereto shall be deemed to constitute a complete,
executed original for all purposes.




7. Successors and Assigns. All the terms and provisions of this Agreement shall
be binding and inure to the benefit of the respective successors and assigns of
Horizon, ComVest, Medtronic and holders of the Notes.



[Signature Pages Follow]



       

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned parties have caused this Consent and Waiver
Agreement to be duly executed by their respective officers thereunto duly
authorized, as of the date first above written.





   
HORIZON MEDICAL PRODUCTS, INC.
              By: /s/ JOSEPH DE VIVO                Name: Joseph De Vivo       
Title: President and Chief Executive Officer                      COMVEST
VENTURE PARTNERS, L.P.             By: /s/ CARL KLEIDMAN                Name:
Carl Kleidman        Title: Partner/President                       
MEDTRONIC, INC.
              By: /s/ MICHAEL E. ELLWEIN                Name: Michael D.
Ellwein        Title: Vice President and Chief Development Officer 

 

 


[Signature Page to Consent and Waiver Agreement]



       

--------------------------------------------------------------------------------

 


